UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                    03/18/20
  Jose Vasquez, et al.,

                          Plaintiffs,
                                                                      18-cv-10219 (AJN)
                  –v–
                                                                           ORDER
  NS Luxury Limousine Service Ltd., et al.,

                          Defendants.




ALISON J. NATHAN, District Judge:

       The status conference in this matter currently scheduled for April 1, 2020 at 4:00 P.M. is

hereby adjourned sine die.

       At the December 20, 2019 conference, the Court ordered the parties to stipulate to

undisputed facts and then submit briefing regarding two legal issues: (1) Does the taxicab

exemption apply here? (2) Are Plaintiffs independent contractors? See December 20, 2019

Transcript at 11 (“The Court: I think what would make it easiest for the Court to resolve and

might streamline briefing is if the parties could come to agreement on a set of stipulated facts

and then do legal briefing from that set of stipulated facts. So, I mean, it would look sort of like a

56.1 statement except that it would be all be agreed-to facts by paragraph, create a document

together that lays out the necessary agreed-to undisputed facts, and then do a legal memorandum

of 25 pages that lays out what you think the relevant law is and applies the undisputed facts to

that law as you see fit for my resolution.”).

       On February 8, 2020, Plaintiffs filed for summary judgment and submitted a Rule 56.1

Statement. Dkt. Nos. 63, 64. However, Defendants disagree with some of the facts contained in

that statement. Dkt. Nos. 67, 69. The parties thus failed to comply with the Court’s direction to
submit a joint statement of undisputed facts.

       No later than April 1, 2020, the parties are ordered to a joint status letter, no greater than

three pages, advising the Court: (1) whether they still believe they can stipulate to undisputed

facts and brief these two legal questions, (2) if so, submitting a proposed briefing schedule, (3) if

not, indicating suggested trial dates and a date to submit joint pretrial materials, pursuant to the

Undersigned’s Individual Practices in Civil Cases.



       SO ORDERED.


              18 2020
Dated: March ____,
       New York, New York
                                                      __________________________________
                                                               ALISON J. NATHAN
                                                             United States District Judge




                                                  2
